DAVIDSON, Judge.
For the murder of John H. Cassidy, appellant was convicted and his punishment assessed at ten years in the penitentiary.
No bills of exception accompany the record.
The sufficiency of the evidence to support the conviction is challenged.
While there appears to be no witness testifying to having seen the appellant strike the deceased in the stomach with a knife, as a result of which he died, a witness did testify to having seen appellant strike at the deceased or “make a swipe across Cassidy’s (deceased’s) stomach.”
Appellant, testifying in his own behalf, admitted cutting the deceased with a knife, which he said was in his own necessary defense from the actual attack by the deceased.
State’s witnesses refuted this defense.
The issues of murder without malice and self-defense were pertinently submitted by the trial court to the jury. It was the province of the jury to accept or reject these defenses.
The facts are sufficient to show that appellant killed deceased by cutting him with a knife, as alleged in the indictment.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.